Boyce. J.:
The defendant admits owing a balance to the plaintiff. This sum he might have paid into court under Rule 78, and then as to the balance of plaintiff’s demand, had recourse to the remedy of interpleader, afforded by Rev. Code 1915, § 4201, and Rule 95, thereby relieving himself of the controversy between the plaintiff and Mr. Bader, who claims ownership of part of the screenings delivered to the defendant. The course suggested was not adopted. It is the opinion of the court that the interpleader statute does not operate as a repealer of the rule of law that under the plea' of non assumpsit the vendee of goods can show that a person other than the vendor owned the goods sold. The objection to the admission of the testimony offered is overruled.
The plaintiff had a verdict for the amount admitted to be due him by the defendant.